DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation/acronym* "DNMP" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation* "ICT" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation* "ICT" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation* "APAS" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation* "APAS" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 12, 14-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. U.S. Patent Application Publication US 2020/0092316.
As per claim 1, Tang teaches an intelligent operation management device for infrastructure, the intelligent operation management device comprising: a memory; and a processor (¶ 0005), wherein the processor comprises a data collection analytics platform (DCAP) module that is configured to collect data by monitoring a resource of an operation target (¶ 0015), to perform an anomaly detection analysis of the collected data by a real-time visualization method (¶ 0036), and to perform an abnormal prediction analysis looking for abnormal traffic by applying the collected data (¶ 0066, 0004-0005).  
As per claim 2, Tang teaches the intelligent operation management device of claim 1, wherein the DCAP module is further configured to express a report for a result of the anomaly detection analysis and a result of the abnormal traffic prediction analysis by means of a graph and natural language that is generated for analysis result interpretation (¶ 0073, 0036, 0066, 0003).
As per claim 3, Tang teaches the intelligent operation management device of claim 2, wherein the analysis result report is configured to perform augmented analytics based on the generated natural language by applying an analytics framework (AF) to the DCAP module (¶ 0040).
As per claim 4, Tang teaches the intelligent operation management device of claim 1, wherein the anomaly detection analysis is configured to determine, by applying a data movement management platform (DMMP) module to the DCAP module, whether or not the collected data have at least one anomaly among a point anomaly, a collective anomaly and a contextual anomaly, based on a graphical visualization method (¶ 0042).
As per claim 5, Tang teaches the intelligent operation management device of claim 4, wherein the anomaly is based on detection of an outlier using at least one, as a graphical visualization method, among a scatter plot, a box plot, a box-and-whisker plot, a notched box whisker plot, a timeseries plot, a histogram, a stem & leaf plot, and a control chart, by applying an anomaly detection analysis system (ADAS) module to the DCAP module (¶ 0039).
As per claim 9, Tang teaches the intelligent operation management device of claim 1, wherein a result according to the anomaly detection analysis and a result according to the abnormal traffic prediction analysis are used to perform pre-operation management of the ICT infrastructure operation target (¶ 0080, 0077, 0019).
As per claim 12, Tang teaches the intelligent operation management device of claim 9, wherein the operation target comprises at least one among a computing device, a server, a network, and a storage (¶ 0039), and wherein the pre-operation management is configured to: generate a graph and natural language based on an analysis result report for the anomaly detection analysis and an analysis result report for the prediction analysis looking for the abnormal traffic (¶ 0039-0040), and perform augmented analytics that comprises natural language in an interpretation of an analysis result (¶ 0040).
As per claim 14, Tang teaches the intelligent operation management device of claim 1, wherein the cluster analysis performs, by applying an APAS module to the DCAP module, a hierarchical cluster analysis or a nonhierarchical cluster analysis (¶ 0060).
As per claim 15, Tang teaches the intelligent operation management device of claim 14, wherein the hierarchical cluster analysis is based on at least one among a single linkage method, a complete linkage method, an average linkage method, a centroid linkage method, a Ward linkage method, and a median linkage method, by using a hierarchical clustering model (¶ 0046).
As per claim 18, Tang teaches the intelligent operation management device of claim 1, wherein the prediction analysis looking for the abnormal traffic is based on supervised learning or unsupervised learning, by applying an APAS module to the DCAP module (¶ 0065).
As per claim 19, Tang teaches an intelligent operation management method for infrastructure, the intelligent operation management method comprising: collecting data by monitoring a resource of an operation target (¶ 0005); performing an anomaly detection analysis of the collected data by a real-time visualization method (¶ 0036); and performing an abnormal detection analysis looking for abnormal traffic for the collected data (¶ 0066, 0004-0005).


  
As per claim 20, Tang teaches a computer program stored in a non-transitory computer-readable storage medium for intelligent operation management of infrastructure, the computer configured to execute, in a computing device: collecting data by monitoring a resource of an operation target; performing an anomaly detection analysis of the collected data by a real-time visualization method; and performing an abnormal detection analysis for looking for abnormal traffic for the collected data (¶ 0005, 0036, 0066, 0004-0005).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Vittal et al. U.S. Patent Application Publication US2020/0364128.
As per claim 13, Tang teaches the intelligent operation management device of claim 1, wherein the operation target is an ICT infrastructure based on software defined networking (SDN) (¶ 0019).  Tang does not teach the infrastructure as a network function virtualization (NFV).  Vittal does teach a functioning virtualization network (¶ 0066).  It would have been obvious to one of ordinary skill in the art to use the network of Vittal as the network of Tang.  One of ordinary skill in the art would have been motivated to use the network of Vittal as the network of Tang because Vittal teaches the graphing of a server network for analysis of traffic, an explicit desire of Tang.

Allowable Subject Matter
Claims 6-7, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0028973A1 to Cote et al.:  Machine learning process to identify problem components and links in a network.
US 2019-0253442A1 to Brabec et al.:  Traffic monitoring and problem detection.  Classification of problems for training.
US 2017/0104775A1 to Vasseuar et al.:  Anomaly detection in a network using detection models,



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113